


Exhibit 10.6




 
SECOND AMENDMENT
TO EMPLOYMENT AGREEMENT




This Second Amendment (the “Amendment”) to that certain Employment Agreement by
and between Sprint Nextel Corporation, now known as Sprint Communications, Inc.,
and Michael Schwartz made and entered into as of September 27, 2012 and amended
on December 10, 2012 (the “Agreement”), is made and entered into November 12,
2014 (the “Amendment Effective Date”). Certain capitalized term shall have the
meaning ascribed to them in the Agreement.


WHEREAS, the Company and the Executive desire to amend the Agreement as provided
herein.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby restate Attachment A of the Agreement as of the Amendment
Effective Date as follows, with the only change being to replace“2014” in both
places it occurred with “2015:


ATTACHMENT A
Relocation Policy Exceptions
The Executive is approved for a one-time extension of the 12-month eligibility
period referenced in the applicable senior officer relocation policy to December
31, 2015 (but without tax gross up for the shipment of household goods and/or
final move travel expenses if they become taxable as a result of the extension),
which shall mean at a minimum that the relocation process and all applications
for reimbursements under the policy must be completed no later than December 31,
2015, and the forfeiture and repayment provision of the policy will be extended
by an additional 12 months.
    
In all other respects, the terms, conditions and provisions of the Agreement
shall remain the same.






[remainder of page intentionally left blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, effective as of the day and year first written above.




SPRINT COMMUNICATIONS, INC.




/s/ SANDRA PRICE
____________________________________
By: Sandra Price
                        




EXECUTIVE




/s/ M C SCHWARTZ
____________________________________
Michael Schwartz


































































Schwartz Employment Agreement Amendment                            Page 2 of 2


